ON PETITION FOR REHEARING

                              UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-1057



GEORGE ROGER SIEGEL,

                                              Plaintiff - Appellant,

          versus


ARLINGTON COUNTY DEPARTMENT OF COMMUNITY
PLANNING HOUSING AND DEVELOPMENT, and Its
Agencies; CRESCENT RESOURCES, LLC; FRANK
LASCH,    Mid/Atlantic    Property    Manager;
ARLINGTON COUNTY CIRCUIT COURT, 17th Circuit
Court and its Judges and Staff; UNITED STATES
CIVIL RIGHTS COMMISSION; SECRETARY OF THE
UNITED STATES DEPARTMENT OF THE INTERIOR;
UNKNOWN AGENTS, and Officers of Department of
the  Interior;   COMMONWEALTH   OF   VIRGINIA;
ARLINGTON   COUNTY,   VIRGINIA;   COMMONWEALTH
ATLANTIC PROPERTIES, INCORPORATED; CRESCENT
POTOMAC PROPERTIES, LLC; EDWARD M. SMITH, c/o
BM Smith & Associates,

                                             Defendants - Appellees.



                              No. 03-1220



GEORGE ROGER SIEGEL,

                                              Plaintiff - Appellant,

          versus
ARLINGTON COUNTY DEPARTMENT OF COMMUNITY
PLANNING HOUSING AND DEVELOPMENT, and Its
Agencies; CRESCENT RESOURCES, LLC; FRANK
LASCH,    Mid/Atlantic    Property    Manager;
ARLINGTON COUNTY CIRCUIT COURT, 17th Circuit
Court and its Judges and Staff; UNITED STATES
CIVIL RIGHTS COMMISSION; SECRETARY OF THE
UNITED STATES DEPARTMENT OF THE INTERIOR;
UNKNOWN AGENTS, and Officers of Department of
the  Interior,   COMMONWEALTH   OF   VIRGINIA;
ARLINGTON   COUNTY,   VIRGINIA;   COMMONWEALTH
ATLANTIC PROPERTIES, INCORPORATED; CRESCENT
POTOMAC PROPERTIES, LLC; EDWARD M. SMITH, c/o
BM Smith & Associates,

                                            Defendants - Appellees.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-02-902-A)


Submitted:   September 29, 2003          Decided:   October 29, 2003


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


George Roger Siegel, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                  2
PER CURIAM:

     In these consolidated cases, George Roger Siegel appeals two

orders of the district court.         In No. 03-1057, he challenges the

district court’s order dismissing his complaint for lack of subject

matter jurisdiction.         We review de novo the district court’s

decision to dismiss for lack of jurisdiction. Tillman v. Resolution

Trust Corp., 37 F.3d 1032, 1034 (4th Cir. 1994).              Having reviewed

the record and finding no reversible error, we affirm for the

reasons stated by the district court.              See Siegel v. Arlington

County Dep’t of Community Planning, No. CA-02-902-A (E.D. Va. filed

Dec. 2, 2002 & entered Dec. 5, 2002).

     In No. 03-1220, Siegel appeals the district court’s order

denying his motion for relief from judgment pursuant to Fed. R.

Civ. P. 60(a), (b)(4).       We review denial of a motion to correct a

clerical mistake, Fed. R. Civ. P. 60(a), for abuse of discretion.

Kocher v. Dow Chem. Co., 132 F.3d 1225, 1229 (8th Cir. 1997).              We

find no such abuse of discretion. Siegel also moved for relief from

judgment pursuant to Fed. R. Civ. P. 60(b)(4), asserting that the

judgment was void.     We review Rule 60(b)(4) motions de novo.           New

York Life Ins. Co. v. Brown, 84 F.3d 137, 142 (5th Cir. 1996).

Having reviewed Siegel’s allegations and the district court’s

ruling   de   novo,   we   conclude   that   the   district    court’s   order

dismissing the action was not void or otherwise subject to attack.




                                      3
     We deny Siegel’s motion to remand.    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         AFFIRMED




                                4